UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 96-10977
                                   Summary Calendar



JESSIE JAMES CALLOWAY,
                                                                       Plaintiff-Appellant,

                                          versus

WEBB, Sgt., Co. 3, ET AL.,
                                                                             Defendants,
WEBB, Sgt., Co. 3,
                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                          For the Northern District of Texas
                                    (1:95-CV-33)

                                    January 30, 1998
Before POLITZ, Chief Judge, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Jessie James Calloway appeals the district court’s dismissal of the unnamed

defendants and the judgment as a matter of law in favor of defendant Webb in this



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
civil rights excessive-use-of-force suit filed under 42 U.S.C. § 1983. Calloway

contends that the district court abused its discretion in denying his requests for

appointed counsel.

         Our review of the appellate record herein persuades that the district court

abused its discretion by denying Calloway’s motion for appointment of counsel

without considering the facts set forth in Ulmer v. Chancellor.1 Accordingly, we

must vacate the order dismissing the unnamed defendants and the judgment in

favor of Webb and remand the case in order that the district court may consider

Calloway’s request for appointment of counsel under the appropriate standard. 2

         In light of this disposition, we need not address the issues raised respecting

a transcript for use on this appeal.

         VACATED and REMANDED.




   1
       691 F.2d 209 (5th Cir. 1982).
   2
       See Murphy v. Kellar, 950 F.2d 290 (5th Cir. 1992).
                                            2